Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2. 	Claims 1-19 are pending.
Claim Objection
3. 	Claim 12 is objected to because of the following informalities:
Claim 12 line 9 recites “ prone”, should be changed to -- “ drone".

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first communication module is configure to, second communication module is configure to, in claims 1, 2, 3 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claim limitation “first communication module is configure to, “second communication module is configure” to invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
The specification does not provide sufficient details such that one of ordinary skill in the art would understand which those the above unites structure or structures perform(s) the claimed function.
1.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
9.	Claims 1, 5, 9-10 and 14 and7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
The limitations: "receive and send ... so as to communicate with first communication…. so as to communicate with a second  communication port the server can monitor ..." are written as an intended use limitation and, as a result, it is not clear whether this limitations is actually required or there is a missing essential step, e.g. clarifying how this particular limitation is satisfied. For the 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-19 are  rejected under 35 U.S.C. 103 as being  unpatentable over McAndrew et al. (US 20110035149 A1) hereinafter referred as McAndrew et al.  in view of Huang et al. (US 20120246339 A1) hereinafter referred as  Huang.

Regarding claims 1, 5 and 10, McAndrew  discloses drone communication system ([see AB, paragraph 0040 and  figs 2 and 3] the aerial vehicle control system 200, includes an aerial vehicle 210 e.g., unmanned aerial vehicle (UAV) i.e. drone), comprising:
a first communication module ([see figs 2 and 3] UVA radio); 
 a second communication module ([see figs 2 and 3] port 240); and 
a drone processor electrically connected to the first communication module and the second communication module respectively ([see par. 0040 and figs 2 and 3] processor 220), and configured to:
 	receive and send a heartbeat packet and communication data through the first communication module and a first communication network, so as to communicate with a first communication port of a server ([see paragraphs 0040 and  0050] the ground control radio 290 may be a radio transceiver configured to communicate with one or more other radios, including the UAV radio 264. The ground control 270 may use the ground control radio 290 to send commands and/or data to the aerial vehicle 210. In addition, the ground control radio 290 may receive sensor and/or other data from the aerial vehicle 210.  Further [0054] discloses the FTCM 230 may generate health reports for periodic communication (e.g., once a minute for a heartbeat report), upon request from the ground control, according to a mission plan/communication, and/or using other criteria.  And [0086 and Fig. 3] discloses communication of radio configuration data along two primary-path pathways: one utilizing data link(s) established via ground control radio 290, network 292, and UAV radio 264 and another utilizing data link(s) established via port 240. These two primary-pathways connect the FNS component 234 and the GCME 282. The radio configuration data may control the network, communication configuration and/or the UAV radio 264);
receive and send communication data through the second communication module and a second communication network, so as to communicate with a second communication port of a server ([paragraphs 0040 0084 and 0087] the ground control 270 and aerial vehicle 210 may utilize radios and/or ports to communicate. FIG. 3 shows the ground control with the ground control (GC) radio 290 communicating with the UAV radio 264 via a network 292, such as a radio network. The ground control 270 may also communicate with the aerial vehicle 210 using a wired or wireless connection to the port 240 of the aerial vehicle 210…. FIG. 3 shows the GCME 282 communicating mission plans and/or software over the “Mission Plan & Software Load” primary-path pathway to the FTCM 230 via port 240…).
McAndrew discloses claim 1 as recited above.  MacAndrew may not explicitly disclose wherein a receiving condition of the heartbeat packet is used to determine whether to use the communication data received by the first communication network or the second communication network.
 However, Huang discloses wherein a receiving condition of the heartbeat packet is used to determine whether to use the communication data received by the first communication network or the second communication network ([ see paragraphs 0013-0014] the network equipment 100 can automatically select and switch corresponding communication paths (e.g., the primary path and the secondary path) to transfer message or data according to current computer network state. When the network equipment 100 sends messages to the CPE 200 through the primary path, the 11 starts to time from a specified time interval; and when the network equipment 100 sends messages to the CPE 200 through the secondary path, the timer 11 synchronously sends heartbeat packets to the CPE 200 through the primary path and the secondary path based on the stream control transmission protocol (SCTP) that ensures reliable and in-sequence transport of message with congestion control. The timer 11 receives feedback response signals corresponding to the heartbeat packets via the primary path and the secondary path, and calculates and records response time of the primary path and the secondary path. [0020-0021] if the processor 15 determines the first response time T1 is less than the second response time T2 many times in succession (e.g., twice consecutive), which indicates that the communication quality of the primary path is more available than that of the secondary path, and the primary path can receive the feedback response signals more quickly than the secondary path… If the processor 15 determines the first response time T1 is greater than the second response time T2, that signifies that the communication quality of the secondary path is more available than the primary path, and the secondary path can receive the feedback response signals more quickly than the primary path).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacAndrew and include wherein a receiving condition of the heartbeat packet is used to determine whether to use the communication data received by the first communication network or the second communication network using the teaching of Huang. One would 
 Regarding claims 2, 6 and 11, McAndrew in view of Huang discloses claim 1 as recited above.  McAndrew further discloses receive a drone heartbeat packet and drone flight state data from the flight control system; and send the drone heartbeat packet and the drone flight state data to the first communication module, and send the drone flight state data to the second communication module ([see paragraphs 0040, 0050,0054  Fig. 2 and 3])
the first communication module is configured to: receive the drone heartbeat packet and drone flight state data from the drone processor, and send the drone heartbeat packet and the drone flight state data to the first communication port of the server through the first communication network ([see figs 2 and 3]).
the second communication module is configured to: receive the drone flight state data from the drone processor, and send the drone flight state data to the second communication port of the server through the second communication network ([see paragraphs 0040,0084 and 0087]); 
MacAndrew may not explicitly disclose a receiving condition of the drone heartbeat packet is used by the server to determine whether drone scheduling is performed using the drone flight state data received by the first communication port or the second communication port. However, Huang disclose a receiving condition of the drone heartbeat packet is used by the server to determine whether drone scheduling is performed using the drone flight state data received by the first communication port or 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacAndrew and include  wherein a receiving condition of the heartbeat packet is used to determine whether to use the communication data received by the first communication network or the second communication network using the teaching of Huang. One would have been motivated to do so in order to automatically select a reliable path, thereby reducing packet loss and increasing transmission rate and quality of data. 
Regarding claims 3, 7 and 12, McAndrew in view of Huang discloses claim 1 as recited above. McAndrew further discloses receive a server heartbeat packet and drone instruction data from the first communication port of the server through the first communication network, and send the server heartbeat packet and the drone instruction data to the drone processor([see paragraphs 0047, 0050, 0054-0055]);
the second communication module is configured to: receive the drone instruction data from the second communication port of the server through the second communication network, and send the drone instruction data to the drone processor ([see paragraphs 0040, 0084, 0087 and Figs. 2 and 3]).
MacAndrew discloses a  drone processor as recited in claim 1 above.  However, MacAndrew may not explicitly disclose determine whether data processing is performed using the instruction data received by the first communication module or the second 
However, Huang discloses determine whether data processing is performed using the instruction data received by the first communication module or the second communication module according to a receiving condition of the server heartbeat packet ([see paragraph 0037] in the network equipment 100 of this present disclosure, the timer 11 can send heartbeat packets to the primary path and the secondary path based on the SCTP, and receives the feedback response signals corresponding to the heartbeat packets through the primary path and the secondary path to obtain the first response time T1 and the second response time T2. Thus, the processor 15 compares the first response time T1 with the second response time T2 to selectively and automatically turn on the primary path or the secondary path, which can ensure reliable and in-sequence transport of data with congestion control. In addition, the network equipment 100 can automatically switch over one communication path in real-time when one of the primary path and the secondary path occurs abnormal termination or path failure due to link interrupted such as error code packet loss, congestion packet loss, or time delay, which may reduce the packet loss ration of the data and increase transmission rate and quality of the data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacAndrew and include  determine whether data processing is performed using the instruction data received by the first communication module or the second communication module according to a receiving condition of the server heartbeat packet 

Regarding claim 9, the claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 14, the claim is rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claim 15, the claim is rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Regarding claims 16, McAndrew in view of Huang discloses claim 14 as recited above. McAndrew further discloses  wherein the server processor receives a server heartbeat packet and drone instruction data from the drone scheduling platform and sends the server heartbeat packet and the drone instruction data to the first communication port; and sends the drone instruction data to the second communication port ([see paragraphs 0040, 0047, 0050, 0054-0055]); 
the first communication module receives the server heartbeat packet and drone instruction data from the server processor, and sends the server heartbeat packet and the drone instruction data to the first communication module of the drone through the first communication network ([see figs 2 and 3]);

 MacAndrew may not explicitly disclose a receiving condition of the server heartbeat packet is used by the drone to determine whether data processing is performed using the drone instruction data received by the first communication module or the second communication module. However, Huang disclose a receiving condition of the server heartbeat packet is used by the drone to determine whether data processing is performed using the drone instruction data received by the first communication module or the second communication module ([see paragraphs 0012-0013, 0020 -0021 and Figs.3A and 3B]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of MacAndrew and include  a receiving condition of the server heartbeat packet is used by the drone to determine whether data processing is performed using the drone instruction data received by the first communication module or the second communication module using the teaching of Huang. One would have been motivated to do so in order to automatically select a reliable path, thereby reducing packet loss and increasing transmission rate and quality of data. 


Regarding claim 18, McAndrew in view of Huang discloses claim 10 as recited above.  McAndrew further disclose a memory; and a processor coupled to the memory, wherein the processor is configured to perform the communication method of a drone according to claim ([see paragraph 0130 and figs 2 and 3]).

Regarding claim 19, the claim is rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

Allowable Subject Matter
13.  Claims 4, 8 ,13 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(f) and U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


02/25/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        

/SARGON N NANO/Primary Examiner, Art Unit 2443